          Case 1:20-cv-02401-JPO Document 12 Filed 06/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS VILA,
                                Plaintiff,
                                                                    20-CV-2401 (JPO)
                      -v-
                                                                         ORDER
 MIAOUXX, LLC,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Counsel for all parties are directed to appear for a telephonic initial pretrial conference

with the Court on August 10, 2020, at 12:00 p.m. Counsel should dial (888) 557-8511 at the

scheduled time. The access code is 9300838. Counsel who appear at the pretrial conference

must be authorized to negotiate terms of settlement.

       Counsel are directed to confer with each other prior to the conference regarding

settlement and each of the other subjects to be considered at a Fed. R. Civ. P. 16 conference. To

facilitate effective and prompt settlement discussions, the Court ORDERS Plaintiff to produce to

Defendant, by the earlier of 1) June 30, 2020 or 2) three business days in advance of any

settlement conference, copies of records sufficient to show the royalty paid the last three times

the pictures that are at issue in this case were licensed, as well as the number of times the

pictures were licensed in the last five years.

       Counsel are further directed to use the Court’s Civil Case Management Plan and

Scheduling Order form (the “Form”) to jointly prepare a detailed written proposed schedule for

any motions and discovery. Counsel should type entries into this Form using a copy of the Form

available at https://nysd.uscourts.gov/hon-j-paul-oetken. The parties shall submit a copy of the

completed Form at least three business days prior to the date of the conference.




                                                  1
          Case 1:20-cv-02401-JPO Document 12 Filed 06/23/20 Page 2 of 2



       If this case has been settled or otherwise terminated, counsel are not required to appear,

provided that a stipulation of discontinuance, voluntary dismissal, or other proof of termination

is sent prior to the date of the conference via email to the Orders and Judgment Clerk at the

following email address: orders_and_judgments@nysd.uscourts.gov.

       All conferences with the Court are scheduled for a specific time; there is no other matter

scheduled for that time. Counsel are directed to appear promptly.

       Requests for adjournment may be made only in a writing received not later than two

business days before the conference. The written submission must (a) specify the reasons for the

adjournment, (b) state whether the other parties have consented, and (c) indicate times and dates

when all counsel are available. Unless counsel are notified that the conference has been

adjourned, it will be held as scheduled.

       SO ORDERED.

Dated: June 23, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                 2
